Citation Nr: 0127229	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  96-31 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant has indicated that he participated in the Army 
Reserve Officers' Training Corps (ROTC) from 1958 to 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1992 determination of the VA Waco Regional 
Office (RO) that the appellant was not basically eligible for 
VA benefits.  In March 1994, he and his mother testified at a 
hearing at the RO.  In October 1997, the Board remanded this 
matter for additional development of the evidence.  The 
record reveals that the development requested by the Board 
has been completed, to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

In connection with his current appeal, the appellant 
requested and was scheduled for a hearing before a Member of 
the Board in Washington, D.C., to be held in May 2001.  After 
he was notified of the time and date of the hearing by 
February 2001 letter, he requested that his hearing be 
rescheduled.  In June 2001, the Board notified the appellant 
that his hearing had been rescheduled for September 2001.  He 
again requested rescheduling of the hearing and a second 
postponement was granted.  In October 2001, the Board 
notified the appellant that his hearing had been rescheduled 
for November 2001.  By October 2001 letter, the appellant 
withdrew his hearing request and asked that the Board 
consider written arguments from his representative in lieu of 
personal hearing testimony.  Of record is a November 2001 
brief submitted by the appellant's representative.  
Accordingly, the Board will proceed with consideration of 
this claim based on the evidence of record.


FINDING OF FACT

The service department is unable to verify that the appellant 
meets the basic service requirements for VA benefits.

CONCLUSION OF LAW

The appellant is not basically eligible for VA benefits.  38 
U.S.C.A. §§ 101, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1, 3.6, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA 
has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

After reviewing the record, the Board finds that VA has 
satisfied its duties to the appellant under both former law 
and the VCAA.  The appellant and his representative were 
provided with a notification letter, a Statement of the Case, 
and four Supplemental Statements of the Case.  These 
documents clearly advised him of the evidence currently of 
record, as well as the applicable legal criteria.  In 
addition, in its October 1997 remand, the Board clearly 
explained the applicable legal criteria to the appellant.  It 
is also noted that the appellant has been afforded the 
opportunity to provide evidence and argument regarding the 
issue on appeal and has taken advantage of this opportunity 
by submitting additional evidence, written argument, as well 
as testifying at a hearing at the RO.  The Board finds that 
VA's actions thus far satisfy the notification requirements 
set forth at 38 U.S.C.A. § 5103A (West Supp. 2001).

The Board further finds that VA's duties to assist the 
appellant set forth at 38 U.S.C.A. § 5103A have also been 
fulfilled.  After reviewing the record, the Board finds that 
no further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claims.  The RO has made every effort to locate service 
personnel records pertinent to this claim, by contacting the 
National Personnel Records Center and the appellant's alma 
mater.  Unfortunately, they were unable to locate any 
documentation that the appellant had active service at the 
time of the accident in question.  He has been notified of 
this fact and was advised to submit additional evidence.  Cf. 
Dixon v. Derwinski, 3 Vet. App. 261 (1992); Hayre v. West, 
188 F.3d 1327, 1332 (1999).  Given the facts of this case, 
the Board finds that no reasonable possibility exists that 
any further assistance to the appellant would aid in 
substantiating his claim.  

It is also noted that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he or she has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that the appellant 
has been accorded ample opportunity to fully present his 
claim.  He has also been given adequate notice as to what 
evidence he should present.  The RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations with respect to the merits of the issue on 
appeal.  Therefore, the Board believes that this decision is 
not prejudicial to the appellant.

Thus, no useful purpose would be served in remanding this 
matter again for additional development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  Such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

I.  Factual Background

The appellant contends that he is basically eligible for VA 
benefits because he sustained severe head trauma on January 
5, 1962 while participating in parachute training exercises 
with his Army ROTC unit as a senior at Trinity University.  
He notes that he was hospitalized for about six months after 
the accident at Brooke Army Medical Center and currently has 
significant residuals from the 1962 head injury.  

In support of his claim, he has submitted numerous items of 
evidence, including copies of newspaper articles and 
certificates of award delineating his activities and 
achievements in school and in the ROTC program prior to the 
January 1962 accident.  A December 1961 letter from an Army 
officer indicates that the appellant had been selected for 
appointment as an artillery officer in the Regular Army.  

A copy of a January 1962 newspaper article from an 
unidentified publication quotes a military science professor 
who stated that the appellant, then a senior at Trinity 
University, had been injured during "a volunteer exercise" 
practicing parachute ground handling techniques.  In a 
newspaper article published later in 1962 it was noted that 
he was in serious condition at Brooke Army Medical Center.  

Also submitted by the appellant were numerous letters written 
by individuals who had witnessed the January 1962 accident or 
who had known him at the time of the accident.  These 
individuals attested to the fact that the appellant had 
sustained serious injury while practicing parachute handling 
techniques.  One of these individuals noted that the 
appellant was dressed in full parachute gear, including 
combat boots and a helmet.  Another individual indicated that 
the appellant was in uniform and in the presence of an ROTC 
company.  

In a May 1993 letter, an individual who participated in the 
ROTC program with the appellant at Trinity University 
indicated that the appellant was a member of a "newly[-
]formed AUSA (Association of the United States Army) 
company."  He indicated that in January 1962, the appellant 
was practicing parachute ground handling techniques with 
members of that association when he sustained serious head 
injury.  

Also in May 1993, another individual indicated that he had 
been a fellow ROTC student and he reported that on January 5, 
1962 they had watched a film regarding parachute landing 
techniques.  He indicated that they then adjourned to a field 
at Trinity University "to try our hand at what we had 
seen."  He indicated that while practicing with his 
parachute, the appellant was caught by a gust of wind and 
thrown into a rock wall.  He indicated that, although he was 
not familiar with specific regulations pertaining to 
eligibility to VA benefits, he nonetheless felt that 
"[c]learly and beyond any doubt, [the appellant's] injury 
was directly 'line-of-duty' related as our AUSA unit was a 
distinct co-curricular component of the Army ROTC program at 
Trinity University."  

In a May 1993 letter, a professor at Trinity University 
indicated that she was told of the details of the appellant's 
accident by the school's ROTC spokesman.  She indicated that 
the spokesman said that the appellant "and some buddies were 
practicing parachute handling" when an unusually strong wind 
caught the appellant's parachute and threw him into a wall.  

In March 1994, the appellant and his mother testified at a 
hearing at the RO at which they discussed details of the 
events which took place on January 5, 1962, as well as the 
residuals of his head injury.  

In November 1997, the RO contacted the National Personnel 
Records Center and requested confirmation as to whether the 
appellant was under orders to perform active duty for 
training or inactive duty training as a member of the Senior 
ROTC.  The RO also requested all documents ordering him to 
such training and any documents relating to a line of duty 
investigation.  Later that month, the National Personnel 
Records Center responded that they had been unable to locate 
any such records pertaining to the appellant.  They indicated 
that, if the appellant had any additional documents (such as 
special orders) pertaining to his military service, he should 
submit them so that a more extensive search could be 
undertaken.  By December 1997 letter, the RO contacted the 
appellant and asked him to submit any additional evidence.  

The RO also contacted Trinity University to obtain more 
information regarding the appellant's duty status at the time 
of the January 1962 accident.  The university responded that 
they no longer had an ROTC program, but forwarded an official 
transcript showing that the appellant's college attendance 
began in September 1958 and that he had been awarded a B.A. 
degree in mathematics in August 1963.  Trinity University 
indicated that they had no additional records pertaining to 
the appellant.  

In November 2001, the appellant's representative argued that 
"[t]he men and women that attend military programs within 
the schools of this country, participating in hazardous 
training are worthy of the support and should be covered as 
if on active duty."  On that occasion, he made reference to 
a portion of Army Regulation (AR) 145-1, pertaining to the 
organization, administration and training of the Senior ROTC 
program, and argued that "[t]hey deserve and have earned the 
same benefits that any active duty service member injured 
during the same activities would be entitled too [sic]."  

II.  Law and Regulations

Eligibility for VA benefits is governed by specific statutory 
and regulatory criteria which define an individual's legal 
status as a veteran of active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (21), (22), (23), and (24) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.6 (2001).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  The term "service-
connected" means that a disability was incurred or 
aggravated in the line of duty during active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. 
§ 3.1(k) (2001).

The term, "active military, naval, or air service" includes 
active duty, a period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (2001).  

The term "active duty for training" (ADT) means duty 
performed by a member of a Senior Reserve Officers' Training 
Corps program when ordered to such duty for the purpose of 
training or a practice cruise under chapter 103 of title 10 
U.S. Code for a period of not less than four weeks and which 
must be completed by the member before the member is 
commissioned.  38 U.S.C.A. § 101(22)(D) (West 1991); 38 
C.F.R. § 3.6(c)(4) (2001); see also 38 C.F.R. § 
3.700(a)(1)(ii) (2001) (time spent by members of the ROTC in 
drills as part of their activities as members of the corps is 
not active service).  

The term "inactive duty training" (IDT) means training 
(other than active duty for training) by a member of, or 
applicant for membership (as defined in 5 U.S.C. § 8140(g)) 
in the Senior Reserve Officers' Training Corps prescribed 
under chapter 103 of title 10 U.S. Code.  38 U.S.C.A. § 
101(23)(C) (West 1991); 38 C.F.R. § 3.6(d)(3) (2001).  
Inactive duty training does not include attendance at an 
educational institution in an inactive status.  38 C.F.R. § 
3.6(d)(4)(ii) (2001).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2001).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2001).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that VA 
is prohibited from finding, on any basis other than a U.S. 
service department document which the VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  

III.  Analysis

As set forth above, the critical issue in this case is 
whether the appellant has military service that falls within 
the definition of  "active military, naval, or air service" 
in 38 U.S.C.A. §§ 1110, 1131 (West 1991).  As set forth 
above, the RO has attempted to verify that the appellant had 
qualifying active service when he sustained the January 5, 
1962 head injury.  However, the National Personnel Records 
Center responded that there is no record of qualifying 
service, which is a prerequisite to consideration of any 
claim for VA benefits.  Because the service department has 
been unable to verify that the appellant had qualifying 
active service, and because he has submitted no other valid 
evidence of service under 38 C.F.R. § 3.203(a), the Board 
must conclude that he is not basically eligible for VA 
benefits.  

In reaching this decision, the Board has carefully considered 
the evidence submitted by the appellant, including numerous 
statements from individuals who attested to their belief that 
he was on active duty at the time of his January 1962 injury.  
They base their conclusions on various factors, including 
that the appellant was wearing a uniform, that he was in the 
presence of a company of his fellow ROTC cadets, and that he 
was using parachute gear issued by the U.S. Army at the time 
of the January 1962 injury.  As sincere as they are, these 
statements are decidedly not the equivalent of an official 
service department record of qualifying military service.  As 
noted above, only the service department has the authority to 
determine his duty status for a particular period of time.  
Moreover, the reliance on AR 145-1 by the appellant's 
representative is misplaced as that regulation is 
noncontrolling under the circumstances in this case; rather, 
it indicates at Section VII, 3-49b only that an ROTC cadet 
"may" be eligible for VA compensation if the injury is 
incurred in the line of duty (i.e., while the individual is 
under official orders from the service department placing 
them for a period certain on active duty, ADT or IDT).  

Regrettably, in this case, the record does not include any 
service department evidence of qualifying service to 
establish veteran status at the time of the appellant's 
January 1962 injury.  Although sympathetic to his 
circumstances, the Board is bound by the law as enacted by 
Congress, the implementing regulations lawfully adopted by 
VA, and the precedent case law of the Court.  38 U.S.C.A. 
§7104(c).  Applying those applicable criteria to the facts in 
this case, the Board is compelled to conclude that the 
appellant did not have the requisite service to qualify for 
VA benefits.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  As the law 
is dispositive in this case, this claim must be denied 
because of lack of legal entitlement.  See Sabonis, 6 Vet. 
App. at 430.


ORDER

Basic eligibility for VA benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

